DETAILED ACTION
This office action is in response to communication filed on February 2, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 
Response to Amendment
Amendments filed on February 2, 2021 have been entered.
Claims 1, 5 and 9 have been amended.
Claims 28-30 have been added.
Claims 1-30 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 12-16), filed on 02/02/2021, with respect to the rejections of claims 1-27 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 

Specification
The disclosure is objected to because of the following informalities: 
[0050]: Language “When the wireline logging tool 1300 is logged inside the casing 110, the contract electrodes may contact the casing 110 and inject a low frequency current to the casing 110” should read “When the wireline logging tool 1300 is logged inside the casing 110, the contact electrodes may contact the casing 110 and inject a low frequency current to the casing 110”.
Appropriate correction is required.

Examiner’s Note
Claims 1-30 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determination of substance saturation in a well), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 5 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determination of substance saturation in a well), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 9 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determination of substance saturation in a well), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-4, 6-8 and 11-30, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 14, 16, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dubourg (US 7260478 B2), hereinafter ‘Dubourg’, in view of Tabanou (US 20050067190 A1), hereinafter ‘Tabanou’, and in further view of Warren (US 4687995 A), hereinafter ‘Warren’, and Donadille (US 7937222 B2), hereinafter ‘Donadille’.
Regarding claim 1. (Currently Amended) 
Dubourg discloses:
A substance saturation sensing method (Fig. 2, col. 7, lines 13-18: a method for determining the resistivity of a formation is used to determine substance (i.e., water) saturation), comprising: 
making a resistivity measurement of a formation proximate to a well with a logging tool prior to installation of a casing string in the well (Fig. 2, item 21, col. 5, lines 30-41: resistivity measurements Rt in a non-cased well are performed); 
after installing the casing string in the well, making a first set of measurements of the formation with a monitoring system to generate a measured response (Fig. 2, item 22, col. 5, lines 52-54: resistivity measurements are carried out in the cased well using a tool);
calculating a set of calibration values based on the first set of measurements to produce a resistivity that matches the resistivity measurement (Fig. 2, items 26.1 and 28.1, col. 6, lines 30-42: factor k is obtained by comparing, in a calibration zone (see col. 6, lines 47-50), a model response based on the resistivity measured and delivered by the resistivity log carried out in the non-cased well (see col. 6, lines 1-9, 13-15, 22-23) to the resistivity given by the tool during the log in the cased well); and
determining at least one parameter indicative of the saturation of the substance in the formation based on the set of calibration values (Fig. 2, item 30, col. 6, lines 37-52, col. 7, lines 13-18: k factor is used to recalculate the value of the resistivity in the formation, which is used to determine saturation of substance (i.e., water) and other parameters linked to the saturation).

Dubourg does not explicitly disclose:
the logging tool having deployable contact arms that contact the casing to inject a current into the casing to calibrate at least one sensor;
the monitoring system comprising at least one transmitter that generates electrical and magnetic field components including a primary field and a secondary field, and the monitoring system comprising at least one sensor to measure the primary field and the secondary field; 
making a second set of measurements of the formation with the monitoring system during or after saturation of a substance occurs in the formation; and 
determining at least one parameter indicative of the saturation of the substance in the formation based on the second set of measurements.  

Regarding the logging tool having deployable contact arms that contact the casing to inject a current into the casing to calibrate at least one sensor, Tabanou teaches:
	“As shown in FIG. 9, a resistivity measurement sensor (such as those shown in FIGS. 1, 6, 8, or a variant thereof) may be included on a pad of a drilling/logging tool. Deployable pads have been extensively used in wireline tools to minimize logging tool Standoffs and to maximize and maintains sensor contacts with the borehole wall ([0078]: a resistivity measurement sensor is included on a deployable pad included in a wireline tool, the sensor used to obtain resistivity measurements), and
“The deployable pads on a PowerDriveTM tool may also be used to include sensors for formation property measurements. Some embodiments of the present invention include HFRAB sensors on at least one pad of a PowerDriveTM directional drilling tool. By using the deployable pads, the sensor of the invention may maintain its contact with the borehole wall to eliminate or minimize standoff effects. FIG. 9B shows a HFRAB in accordance with one embodiment of the invention disposed on one of the PowerDrive pads. As shown, the HFRAB includes a current injector electrode 92 and five button electrodes 93 arranged in an array” ([0079]-[0080]: deployable pads include sensors (current injector electrode and current return electrodes, see abstract) used to measure formation properties, with the sensors being able to eliminate or minimize standoff effects based on measurements (see Fig. 4, [0026], [0052]-[0053])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou to incorporate the logging tool having deployable contact arms that contact the casing to inject a current into the casing to calibrate at least one sensor, in order to eliminate or minimize standoff effects and obtain more reliable measurements, as discussed by Tabanou ([0079], [0081]).

Regarding the monitoring system comprising at least one transmitter that generates electrical and magnetic field components including a primary field and a secondary field, and the monitoring system comprising at least one sensor to measure the primary field and the secondary field, Warren teaches:
“The aforementioned patented dielectric logging systems use a total field concept. In other words, the signals at each receiver coil consist of contributions from both a “primary” electromagnetic field and a “secondary” electromagnetic field. The primary field is that part of the receiver signal which results directly from the electromagnetic field generated by the transmitter coil. The changing electromagnetic field of the transmitter coil also excites eddy currents in the surrounding formation. These eddy currents consist of both conductive and displacement currents. The displacement current density is proportional to the dielectric constant of the surrounding material, while the conductive current density is proportional to the conductivity of the surrounding material. Both the conductive and displacement currents are themselves a source of an electromagnetic field, which is called the secondary field. Thus, the primary field is the field which is detected when the sonde is placed in air with no surrounding material. When the sonde is lowered into a borehole, both the primary field and the secondary field are present at the long-spaced (Hz1) and short-spaced (Hz2) receiver coils in proportions which are dependent on the dielectric constant and resistivity (conductivity) of the surrounding formation” (col. 2, lines 27-51: a logging system includes a transmitter that generates an electromagnetic field, and receivers which obtain contributions from primary and secondary electromagnetic fields resulting from the generated electromagnetic field, the logging system being employed to determine the resistivity of the formation (see col. 1, lines 14-28) for substance (i.e., water) saturation evaluation (see col. 1, line 55 - col. 2, line 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, and in further view of Warren to incorporate the monitoring system comprising at least one transmitter that generates electrical and magnetic field components including a primary field and a secondary field, and the monitoring system comprising at least one sensor to measure the primary field and the secondary field, in order to take advantage of conventional techniques for resistivity measurements for evaluation of water saturation in formations.

Regarding making a second set of measurements of the formation with the monitoring system during or after saturation of a substance occurs in the formation; and determining at least one parameter indicative of the saturation of the substance in the formation based on the second set of the measurements, Donadille teaches:
making a second set of measurements of the formation with the monitoring system during or after saturation of a substance occurs in the formation (Fig. 2, items “EM Measurement” and ‘Rt’, col. 5, lines 51-54: formation resistivity (Rt) measurements are obtained from EM measurements, with these values being used to estimate substance (i.e., water) saturation (SwR, see col. 5, lines 20-25), which implies the measurements being performed during or after substance (i.e., water) saturation in the formation); and 
determining at least one parameter indicative of the saturation of the substance in the formation based on the second set of the measurements (Fig. 2, items ‘SwR’, col. 5, lines 20-25, col. 6, lines 49-57: substance (i.e., water) saturation (SwR) is estimated using the resistivity measurements, and combined with modeled substance (i.e., water) saturation of the formation (SwE) to obtain a final substance (i.e., water) saturation distribution for the formation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou and Warren, and in further view of Donadille, to make a second set of measurements of the formation with the monitoring system during or after saturating of a substance occurs in the formation; and to determine at least one parameter indicative of the saturating of the substance in the formation based on the second set of the measurements, in order to monitor the shifting positions of water during water flooding operations based on resistivity surveys using electromagnetic fields, as discussed by Donadille (col. 1, lines 11-20).

Regarding claim 2. (Original) 
Dubourg in view of Tabanou, Warren and Donadille discloses all the features of claim 1 as described above.
Dubourg further discloses:
obtaining resistivity data from the resistivity measurement (Fig. 2, item 21, col. 5, lines 30-41: resistivity values Rt in a non-cased well are obtained); 
creating a resistivity model of the monitoring system and the formation (Fig. 2, item 24, col. 6, lines 1-10: resistivity values measured from the non-cased well and cased well (using a tool, see col. 5, lines 52-54) are used to construct a mathematical model of the formation, the model being used to determine resistivity (see col. 6, lines 30-32)); and 
performing the resistivity model simulation to generate a synthetic response (Fig. 2, item 25, col. 6, lines 22-23, 30-32: model response is calculated to obtain resistivity).  

Dubourg does not disclose:
defining a grid for a resistivity model simulation, the grid comprising a plurality of grid points;
populating a resistivity value at each of the plurality of grid points based on the resistivity data.

Donadille further teaches:
defining a grid for a resistivity model simulation, the grid comprising a plurality of grid points (col. 5, lines 26-36: a pixelated distribution is used to represent the value of the parameter in question); 
populating a resistivity value at each of the plurality of grid points based on the resistivity data (Fig. 3b, col. 5, lines 37-45: water resistivity distribution Rw is obtained from a reservoir simulation based on logging measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, Warren and Donadille to define a grid for a resistivity model simulation, the grid comprising a plurality of grid points; and to populate a resistivity value at each of the plurality of grid points based on the resistivity data, in order to monitor the shifting positions of water during water flooding operations based on resistivity surveys using electromagnetic fields, as discussed by Donadille (col. 1, lines 11-20).

Regarding claim 3. (Previously Presented) 
Dubourg in view of Tabanou, Warren and Donadille discloses all the features of claim 2 as described above.
Dubourg further discloses:
calculating the set of calibration values comprises calculating a set of calibration constants to match the measured response to the synthetic response (Fig. 2, items 26.1 and 28.1, col. 6, lines 30-42: factor k is obtained/adjusted by comparing, in a calibration zone (see col. 6, lines 47-50), a model response based on the resistivity measured and delivered by the resistivity log carried out in the non-cased well (see col. 6, lines 1-5, 13-15, 22-23) to the resistivity given by the tool during the log in the cased well).  

Regarding claim 4. (Previously Presented) 
Dubourg in view of Tabanou, Warren and Donadille discloses all the features of claim 3 as described above.
Dubourg further discloses:
applying the set of calibration constants to generate a calibrated set of measurements (Fig. 2, item 30, col. 6, lines 37-52, col. 7, lines 13-18: k factor is used to recalculate the value of the resistivity in the formation), wherein the at least one parameter is determined based on the calibrated set of measurements (col. 7, lines 13-18: value of the resistivity in the formation is used to determine saturation of water and other parameters linked to the saturation).

Dubourg does not explicitly disclose:
applying the set of calibration constants to the second set of measurements to generate a calibrated set of measurements.  

However, Dubourg teaches:
“The method may comprise, before step d, a step of in-depth recalibrating the resistivity from the log in the non-cased well and the resistivity from the log in the cased well so that these recalibrated resistivities correspond to substantially identical depths” (col. 4, liens 11-15: resistivity values are recalibrated to correspond to similar depths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, Warren and Donadille to apply the set of calibration constants to the second set of measurements to generate a calibrated set of measurements, in order to remove errors due to system configurations.

Regarding claim 12. (Previously Presented) 
Dubourg in view of Tabanou, Warren and Donadille discloses all the features of claim 1 as described above.
Dubourg further discloses:
the substance is water (col. 7, lines 13-18: saturation of water and other parameters linked to the saturation are determined based on value of the resistivity in the formation).  

Regarding claim 14. (Previously Presented) 
Dubourg in view of Tabanou, Warren and Donadille discloses all the features of claim 1 as described above.
Dubourg does not disclose:
the monitoring system comprises a fiber optic system.  

Warren further teaches:
the monitoring system comprises a fiber optic system (col. 4, lines 21-43: logging system includes a fiber optic cable for performing resistivity measurements (see col. 3, lines 58-65)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, Warren and Donadille to use the monitoring system comprising a fiber optic system, in order to allow the state of transmitter to be controlled without creating electromagnetic interference in receivers, as discussed by Warren (col. 4, lines 40-43).

Regarding claim 16. (Previously Presented) 
Dubourg in view of Tabanou, Warren and Donadille discloses all the features of claim 2 as described above.
Dubourg further discloses:
the resistivity value is populated based on at least one of a borehole property, a casing property and a cement property (col. 6, lines 1-10: information regarding the characteristics of the cased well such as the bore diameter and the exterior diameter of the casing, as well as an initial value of resistivity of the cement, are used to construct the mathematical model to derive resistivity values (see col. 6, lines 30-32)).

Regarding claim 21. (Previously Presented) 
Dubourg, in view of Tabanou, Warren and Donadille discloses all the features of claim 1 as described above.
Dubourg does not disclose:
the at least one transmitter comprises a plurality of transmitters and the at least one sensor comprises a plurality of sensors.  

Donadille further teaches:
the at least one transmitter comprises a plurality of transmitters and the at least one sensor comprises a plurality of sensors (col. 2, lines 55-60: resistivity measurements are obtained using one or more sources and receivers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, Warren and Donadille, to use the monitoring system comprising a plurality of transmitters and a plurality of sensors, in order to determine electrical resistivity of geologic formations surrounding and between the boreholes drilled into the geologic formations of interest for monitoring the shifting positions of water during water flooding operations, as discussed by Donadille (col. 1, lines 11-25).

Regarding claim 22. (Previously Presented) 
Dubourg, in view of Tabanou, Warren and Donadille discloses all the features of claim 1 as described above.
Dubourg does not disclose:
the primary field is independent of any interaction with the formation and the secondary field is produced as a result of interaction with the formation.  

Warren further teaches:
“The aforementioned patented dielectric logging systems use a total field concept. In other words, the signals at each receiver coil consist of contributions from both a “primary” electromagnetic field and a “secondary” electromagnetic field. The primary field is that part of the receiver signal which results directly from the electromagnetic field generated by the transmitter coil. The changing electromagnetic field of the transmitter coil also excites eddy currents in the surrounding formation. These eddy currents consist of both conductive and displacement currents. The displacement current density is proportional to the dielectric constant of the surrounding material, while the conductive current density is proportional to the conductivity of the surrounding material. Both the conductive and displacement currents are themselves a source of an electromagnetic field, which is called the secondary field. Thus, the primary field is the field which is detected when the sonde is placed in air with no surrounding material. When the sonde is lowered into a borehole, both the primary field and the secondary field are present at the long-spaced (H.sub.z.sbsb.1) and short-spaced (H.sub.z.sbsb.2) receiver coils in proportions which are dependent on the dielectric constant and resistivity (conductivity) of the surrounding formation” (col. 2, lines 27-51: a logging system includes a transmitter that generates an electromagnetic field, and receivers which obtain contributions from primary and secondary electromagnetic fields resulting from the generated electromagnetic field, the logging system being employed to determine the resistivity of the formation (see col. 1, lines 14-28) for substance (i.e., water) saturation evaluation (see col. 1, line 55 - col. 2, line 2); the primary field corresponding to the signal resulting directly from the electromagnetic field generated by the transmitter, whereas the secondary field results from the interactions with the formation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, Warren and Donadille to use the primary field being independent of any interaction with the formation and the secondary field being produced as a result of interaction with the formation, in order to perform resistivity measurements for evaluation of water saturation in formations.

Regarding claim 25. (Previously Presented) 
Dubourg, in view of Tabanou, Warren and Donadille discloses all the features of claim 1 as described above.
Dubourg further discloses:
the step of calculating a set of calibration values is further based on borehole shape including at least one of: outer diameter, thickness, electrical conductivity and magnetic permeability (Fig. 2, items 26.1 and 28.1, col. 6, lines 30-42: factor k is obtained by comparing, in a calibration zone (see col. 6, lines 47-50), a model response based on the resistivity measured and delivered by the resistivity log carried out in the non-cased well and using borehole characteristics such as borehole diameter and exterior diameter of casing (outer diameter, see col. 6, lines 1-9, 13-15, 22-23) to the resistivity given by the tool during the log in the cased well).  

Claims 5-8, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dubourg, in view of Donadille, and in further view of Jing (US 20140257780 A1), hereinafter ‘Jing’, and Warren.
Regarding claim 5. (Currently Amended) 
Dubourg discloses:
A method for monitoring substance saturation in a formation (Fig. 2, col. 7, lines 13-18: a method for determining the resistivity of a formation is used to determine water saturation), comprising:
obtaining resistivity data of the formation proximate to a well prior to installing a casing string in the well (Fig. 2, item 21, col. 5, lines 30-41: resistivity measurements Rt in a non-cased well are performed); 
installing the casing string and a monitoring system in the well (Fig. 2, item 22, col. 5, lines 52-54: resistivity measurements are carried out in a cased well using a tool, which implies installation of casing and tool to perform the measurements); 
generating a synthetic response based on the resistivity data (Fig. 2, item 25, col. 6, lines 22-23: model, which is generated using resistivity measurements in the non-cased well (see col. 6, lines 1-9), is used to obtain a synthetic response); 
generating a measured response (Fig. 2, item 22, col. 5, lines 52-54: resistivity measurements are carried out in the cased well using a tool); 
obtaining a set of calibration values based on the measured response and the synthetic response (Fig. 2, items 26.1 and 28.1, col. 6, lines 30-42: factor k is obtained by comparing, in a calibration zone (see col. 6, lines 47-50), a model response based on the resistivity measured and delivered by the resistivity log carried out in the non-cased well (see col. 6, lines 1-5, 13-15, 22-23) to the resistivity given by the tool during the log in the cased well); and
determining at least one parameter indicative of saturation of a substance in the formation based on the set of calibration values (Fig. 2, item 30, col. 6, lines 37-52, col. 7, lines 13-18: k factor is used to recalculate the value of the resistivity in the formation, which is used to determine saturation of water and other parameters linked to the saturation).

Dubourg does not explicitly disclose:
measuring a first set of electro-magnetic (EM) field values of the formation with the monitoring system, the monitoring system comprising at least one transmitter that generates electrical and magnetic field components including a primary field and a secondary field, and the monitoring system comprising at least one sensor to measure the primary field and the secondary field; 
generate a synthetic response based on magnetic permeability of the casing string;
generating a measured response based on the first set of EM field values;
measuring a second set of EM field values of the formation with the monitoring system after measuring the first set of EM field values; and 
determining at least one parameter indicative of saturation of a substance in the formation based on the second set of EM field values.  

Regarding the measuring a first set of electro-magnetic (EM) field values of the formation with the monitoring system; and generating a measured response based on the first set of EM field values, Donadille teaches:
“In a preferred embodiment, the resistivity measurement is an EM survey including one or more sources and receivers of electromagnetic receivers located during the measurement within or at the boundary of the reservoir. In a variant of this embodiment, the one or more sources and receivers are located in boreholes” (col. 2, lines 55-60: EM surveys are carried out to measure resistivity values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Donadille to measure a first set of electro-magnetic (EM) field values of the formation with the monitoring system; and to generate a measured response based on the first set of EM field values, in order to determine electrical resistivity of geologic formations surrounding and between the boreholes drilled into the geologic formations of interest for monitoring the shifting positions of water during water flooding operations, as discussed by Donadille (col. 1, lines 11-25).

Regarding generate a synthetic response based on magnetic permeability of the casing string, Jing teaches:
	“Such models take the form of relationships among constitutive parameters (e.g., resistivity, magnetic permeability, permittivity, velocity, density, and Lame constants) and petrophysical parameters (e.g., salinity, porosity, fluid permeability, and water saturation)” ([0029]: models relate information such as resistivity and magnetic permeability with water saturation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Donadille, and in further view of Jing, to generate a synthetic response based on magnetic permeability (of the casing string), in order to invert geophysical data for hydrocarbon exploration, as discussed by Jing ([0002], [0029]).

Regarding the monitoring system comprising at least one transmitter that generates electrical and magnetic field components including a primary field and a secondary field, and the monitoring system comprising at least one sensor to measure the primary field and the secondary field, Warren teaches:
“The aforementioned patented dielectric logging systems use a total field concept. In other words, the signals at each receiver coil consist of contributions from both a “primary” electromagnetic field and a “secondary” electromagnetic field. The primary field is that part of the receiver signal which results directly from the electromagnetic field generated by the transmitter coil. The changing electromagnetic field of the transmitter coil also excites eddy currents in the surrounding formation. These eddy currents consist of both conductive and displacement currents. The displacement current density is proportional to the dielectric constant of the surrounding material, while the conductive current density is proportional to the conductivity of the surrounding material. Both the conductive and displacement currents are themselves a source of an electromagnetic field, which is called the secondary field. Thus, the primary field is the field which is detected when the sonde is placed in air with no surrounding material. When the sonde is lowered into a borehole, both the primary field and the secondary field are present at the long-spaced (H.sub.z.sbsb.1) and short-spaced (H.sub.z.sbsb.2) receiver coils in proportions which are dependent on the dielectric constant and resistivity (conductivity) of the surrounding formation” (col. 2, lines 27-51: a logging system includes a transmitter that generates an electromagnetic field, and receivers which obtain contributions from primary and secondary electromagnetic fields resulting from the generated electromagnetic field, the logging system being employed to determine the resistivity of the formation (see col. 1, lines 14-28) for substance (i.e., water) saturation evaluation (see col. 1, line 55 - col. 2, line 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Donadille and Jing, and in further view of Warren to incorporate the monitoring system comprising at least one transmitter that generates electrical and magnetic field components including a primary field and a secondary field, and the monitoring system comprising at least one sensor to measure the primary field and the secondary field, in order to take advantage of conventional techniques for resistivity measurements for evaluation of water saturation in formations.

Regarding the measuring a second set of EM field values of the formation with the monitoring system after measuring the first set of EM field values; and determining at least one parameter indicative of saturation of a substance in the formation based on the second set of EM field values, Donadille further teaches:
measuring a second set of EM field values of the formation with the monitoring system after measuring the first set of EM field values (Fig. 2, item “EM Measurement”, col. 5, lines 51-54: formation resistivity (Rt) measurements are obtained from EM measurements); and 
determining at least one parameter indicative of saturating of a substance in the formation based on the second set of EM field values (Fig. 2, items ‘SwR’, col. 5, lines 20-25, col. 6, lines 49-57: water saturation (SwR) is estimated using the resistivity measurements, and combined with modeled water saturation of the formation (SwE) to obtain a final water saturation distribution for the formation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Donadille, Jing and Warren to measure a second set of EM field values of the formation with the monitoring system after measuring the first set of EM field values; and to determine at least one parameter indicative of saturating of a substance in the formation based on the second set of EM field values, in order to monitor the shifting positions of water during water flooding operations based on resistivity surveys using electromagnetic fields, as discussed by Donadille (col. 1, lines 11-20).

Regarding claim 6. (Previously Presented) 
Dubourg in view of Donadille, Jing and Warren discloses all the features of claim 5 as described above.
Dubourg further discloses:
generating the synthetic response comprises: 
populating a resistivity value based on the resistivity data (Fig. 2, item 21, col. 5, lines 30-41: resistivity values Rt in a non-cased well are obtained); 
creating a resistivity model of the monitoring system and the formation (Fig. 2, item 24, col. 6, lines 1-10: resistivity values measured from the non-cased well and cased well (using a tool, see col. 5, lines 52-54) are used to construct a mathematical model of the formation, the model being used to determine resistivity (see col. 6, lines 30-32)); and 
performing the resistivity model simulation to generate the synthetic response (Fig. 2, item 25, col. 6, lines 22-23, 30-32: model response is calculated to obtain resistivity).  

Dubourg does not disclose:
defining a grid for a resistivity model simulation of the formation, the grid comprising a plurality of grid points; 
populating a resistivity value at each of the plurality of grid points based on the resistivity data.

Donadille further teaches:
 defining a grid for a resistivity model simulation of the formation, the grid comprising a plurality of grid points (col. 5, lines 26-36: a pixelated distribution is used to represent the value of the parameter in question); 
populating a resistivity value at each of the plurality of grid points based on the resistivity data (Fig. 3b, col. 5, lines 37-45: water resistivity distribution Rw is obtained from a reservoir simulation based on logging measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Donadille, Jing and Warren to define a grid for a resistivity model simulation of the formation, the grid comprising a plurality of grid points; and to populate a resistivity value at each of the plurality of grid points based on the resistivity data, in order to monitor the shifting positions of water during water flooding operations based on resistivity surveys using electromagnetic fields, as discussed by Donadille (col. 1, lines 11-20).

Regarding claim 7. (Original) 
Dubourg in view of Donadille, Jing and Warren discloses all the features of claim 6 as described above.
Dubourg further discloses:
applying the set of calibration values to create a calibrated set of values (Fig. 2, item 30, col. 6, lines 37-52, col. 7, lines 13-18: k factor is used to recalculate the value of the resistivity in the formation), wherein the least one parameter is determined based on the calibrated set of measurements (col. 7, lines 13-18: value of the resistivity in the formation is used to determine saturation of water and other parameters linked to the saturation).

Dubourg does not explicitly disclose:
applying the set of calibration values to the second set of EM field values to create a calibrated set of EM field values.  

However, Dubourg further teaches:
“The method may comprise, before step d, a step of in-depth recalibrating the resistivity from the log in the non-cased well and the resistivity from the log in the cased well so that these recalibrated resistivities correspond to substantially identical depths” (col. 4, liens 11-15: resistivity values are recalibrated to correspond to similar depths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Donadille, Jing and Warren to apply the set of calibration values to the second set of EM field values to create a calibrated set of EM field values, in order to remove errors due to system configurations.

Regarding claim 8. (Previously Presented) 
Dubourg in view of Donadille, Jing and Warren discloses all the features of claim 7 as described above.
Dubourg further discloses:
determining the at least one parameter comprises processing the calibrate set of values to determine the at least one parameter indicative of saturation of the substance (col. 7, lines 13-18: value of the resistivity in the formation is used to determine saturation of water and other parameters linked to the saturation).

Dubourg does not explicitly disclose:
the values are EM field values.

Donadille further teaches:
“In a preferred embodiment, the resistivity measurement is an EM survey including one or more sources and receivers of electromagnetic receivers located during the measurement within or at the boundary of the reservoir. In a variant of this embodiment, the one or more sources and receivers are located in boreholes” (col. 2, lines 55-60: EM surveys are carried out to measure resistivity values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Donadille, Jing and Warren to use EM field values, in order to determine electrical resistivity of geologic formations surrounding and between the boreholes drilled into the geologic formations of interest for monitoring the shifting positions of water during water flooding operations, as discussed by Donadille (col. 1, lines 11-25).

Regarding claim 23. (Previously Presented) 
Dubourg, in view of Donadille, Jing and Warren discloses all the features of claim 5 as described above.
Dubourg does not disclose:
the at least one transmitter comprises a plurality of transmitters and the at least one sensor comprises a plurality of sensors.  

Donadille further teaches:
the at least one transmitter comprises a plurality of transmitters and the at least one sensor comprises a plurality of sensors (col. 2, lines 55-60: resistivity measurements are obtained using one or more sources and receivers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Donadille, Jing and Warren, to use the monitoring system comprising a plurality of transmitters and a plurality of sensors, in order to determine electrical resistivity of geologic formations surrounding and between the boreholes drilled into the geologic formations of interest for monitoring the shifting positions of water during water flooding operations, as discussed by Donadille (col. 1, lines 11-25).

Regarding claim 26. (Previously Presented) 
Dubourg, in view of Donadille, Jing and Warren discloses all the features of claim 5 as described above.
Dubourg further discloses:
the step of generating a synthetic response is further based on borehole shape including at least one of: outer diameter, thickness, electrical conductivity and magnetic permeability (Fig. 2, items 26.1 and 28.1, col. 6, lines 30-42: factor k is obtained by comparing, in a calibration zone (see col. 6, lines 47-50), a model response based on the resistivity measured and delivered by the resistivity log carried out in the non-cased well and using borehole characteristics such as borehole diameter and exterior diameter of casing (outer diameter, see col. 6, lines 1-9, 13-15, 22-23) to the resistivity given by the tool during the log in the cased well).  

Claims 9-11, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dubourg, in view of Jing, and in further view of Warren and Donadille.
Regarding claim 9. (Currently Amended) 
Dubourg discloses:
A method for sensing saturation of a substance in a formation (Fig. 2, col. 7, lines 13-18: a method for determining the resistivity of a formation is used to determine water saturation), comprising: 
generating a synthetic response based on resistivity data of the formation proximate to the well (Fig. 2, item 25, col. 6, lines 22-23: model, which is generated using resistivity measurements in a non-cased well (see col. 6, lines 1-9), is used to obtain a synthetic response); 
generating a measured response (Fig. 2, item 22, col. 5, lines 52-54: resistivity measurements are carried out in the cased well using a tool); 
obtaining a set of calibration values for the measured response to match the synthetic response (Fig. 2, items 26.1 and 28.1, col. 6, lines 30-42: factor k is obtained by comparing, in a calibration zone (see col. 6, lines 47-50), a model response based on the resistivity measured and delivered by the resistivity log carried out in the non-cased well (see col. 6, lines 1-9, 13-15, 22-23) to the resistivity given by the tool during the log in the cased well);
determining at least one parameter indicative of saturation of the substance in the formation (Fig. 2, item 30, col. 6, lines 37-52, col. 7, lines 13-18: k factor is used to recalculate the value of the resistivity in the formation, which is used to determine saturation of water and other parameters linked to the saturation). 
 
Dubourg does not explicitly disclose:
generating a synthetic response based on magnetic permeability of a well casing in a well using a monitoring system comprising at least one transmitter that generates electrical and magnetic field components including a primary field and a secondary field, and the monitoring system comprising at least one sensor to measure the primary field and the secondary field;
generating a measured response based on a first set of electro-magnetic (EM) field values of the formation;
measuring a second set of EM field values of the formation after the first set of EM field values are measured; 
applying the set of calibration values to the second set of EM field values to generate a calibrated set of EM field values; and 
determining at least one parameter indicative of saturation of the substance in the formation based on the calibrated set of EM field values.  

Regarding generating a synthetic response based on magnetic permeability of a well casing in a well, Jing teaches:
	“Such models take the form of relationships among constitutive parameters (e.g., resistivity, magnetic permeability, permittivity, velocity, density, and Lame constants) and petrophysical parameters (e.g., salinity, porosity, fluid permeability, and water saturation)” ([0029]: models relate information such as resistivity and magnetic permeability with water saturation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Jing, to generate a synthetic response based on magnetic permeability (of a well casing in a well), in order to invert geophysical data for hydrocarbon exploration, as discussed by Jing ([0002], [0029]).

Regarding the generating a synthetic response using a monitoring system comprising at least one transmitter that generates electrical and magnetic field components including a primary field and a secondary field, and the monitoring system comprising at least one sensor to measure the primary field and the secondary field, Warren teaches:
“The aforementioned patented dielectric logging systems use a total field concept. In other words, the signals at each receiver coil consist of contributions from both a “primary” electromagnetic field and a “secondary” electromagnetic field. The primary field is that part of the receiver signal which results directly from the electromagnetic field generated by the transmitter coil. The changing electromagnetic field of the transmitter coil also excites eddy currents in the surrounding formation. These eddy currents consist of both conductive and displacement currents. The displacement current density is proportional to the dielectric constant of the surrounding material, while the conductive current density is proportional to the conductivity of the surrounding material. Both the conductive and displacement currents are themselves a source of an electromagnetic field, which is called the secondary field. Thus, the primary field is the field which is detected when the sonde is placed in air with no surrounding material. When the sonde is lowered into a borehole, both the primary field and the secondary field are present at the long-spaced (H.sub.z.sbsb.1) and short-spaced (H.sub.z.sbsb.2) receiver coils in proportions which are dependent on the dielectric constant and resistivity (conductivity) of the surrounding formation” (col. 2, lines 27-51: a logging system includes a transmitter that generates an electromagnetic field, and receivers which obtain contributions from primary and secondary electromagnetic fields resulting from the generated electromagnetic field, the logging system being employed to determine the resistivity of the formation (see col. 1, lines 14-28) for substance (i.e., water) saturation evaluation (see col. 1, line 55 - col. 2, line 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Jing, and in further view of Warren to generate a synthetic response using a monitoring system comprising at least one transmitter that generates electrical and magnetic field components including a primary field and a secondary field, and the monitoring system comprising at least one sensor to measure the primary field and the secondary field, in order to take advantage of conventional techniques for resistivity measurements for evaluation of water saturation in formations.

Regarding the generating a measured response based on a first set of electro-magnetic (EM) field values of the formation, Donadille teaches:
“In a preferred embodiment, the resistivity measurement is an EM survey including one or more sources and receivers of electromagnetic receivers located during the measurement within or at the boundary of the reservoir. In a variant of this embodiment, the one or more sources and receivers are located in boreholes” (col. 2, lines 55-60: EM surveys are carried out to measure resistivity values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Jing and Warren, and in further view of Donadille to generate a measured response based on a first set of electro-magnetic (EM) field values of the formation, in order to determine electrical resistivity of geologic formations surrounding and between the boreholes drilled into the geologic formations of interest for monitoring the shifting positions of water during water flooding operations, as discussed by Donadille (col. 1, lines 11-25).

Regarding the measuring a second set of EM field values of the formation after the first set of EM field values are measured, Donadille further teaches:
measuring a second set of EM field values of the formation (Fig. 2, item “EM Measurement”, col. 5, lines 51-54: formation resistivity (Rt) measurements are obtained from EM measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Jing, Warren and Donadille to measure a second set of EM field values of the formation after the first set of EM field values are measured, in order to monitor the shifting positions of water during water flooding operations based on resistivity surveys using electromagnetic fields, as discussed by Donadille (col. 1, lines 11-20).

Regarding the applying the set of calibration values to the second set of EM field values to generate a calibrated set of EM field values, Dubourg further teaches:
applying the set of calibration values to generate a calibrated set of values (Fig. 2, item 30, col. 6, lines 37-52, col. 7, lines 13-18: k factor is used to recalculate the value of the resistivity in the formation), wherein the least one parameter is determined based on the calibrated set of measurements (col. 7, lines 13-18: value of the resistivity in the formation is used to determine saturation of water and other parameters linked to the saturation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Jing, Warren and Donadille to apply the set of calibration values to the second set of EM field values to generate a calibrated set of EM field values, in order to remove errors due to system configurations.

Regarding the determining at least one parameter indicative of saturation of the substance in the formation based on the calibrated set of EM field values, Donadille further teaches:
determining at least one parameter indicative of saturating of the substance in the formation based on the second set of the EM field values (Fig. 2, items ‘SwR’, col. 5, lines 20-25, col. 6, lines 49-57: water saturation (SwR) is estimated using the resistivity measurements, and combined with modeled water saturation of the formation (SwE) to obtain a final water saturation distribution for the formation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Jing, Warren and Donadille to determine at least one parameter indicative of saturating of the substance in the formation based on the calibrated set of EM field values, in order to monitor the shifting positions of water during water flooding operations based on resistivity surveys using electromagnetic fields, as discussed by Donadille (col. 1, lines 11-20).

Regarding claim 10. (Previously Presented) 
Dubourg in view of Jing, Warren and Donadille discloses all the features of claim 9 as described above.
Dubourg further discloses:
measuring a set of resistivity values of the formation prior to installing a casing string (Fig. 2, item 21, col. 5, lines 30-41: resistivity measurements Rt in a non-cased well are performed); 
installing the casing string and the monitoring system in the well (Fig. 2, item 22, col. 5, lines 52-54: resistivity measurements are carried out in a cased well using a tool, which implies installation of casing and tool to perform the measurements).

Dubourg does not disclose:
measuring the first set of EM field values using the monitoring system.  

Donadille further teaches:
“In a preferred embodiment, the resistivity measurement is an EM survey including one or more sources and receivers of electromagnetic receivers located during the measurement within or at the boundary of the reservoir. In a variant of this embodiment, the one or more sources and receivers are located in boreholes” (col. 2, lines 55-60: EM surveys are carried out to measure resistivity values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Jing, Warren and Donadille to measure the first set of EM field values using the monitoring system, in order to determine electrical resistivity of geologic formations surrounding and between the boreholes drilled into the geologic formations of interest for monitoring the shifting positions of water during water flooding operations, as discussed by Donadille (col. 1, lines 11-25).

Regarding claim 11. (Previously Presented) 
Dubourg in view of Jing, Warren and Donadille discloses all the features of claim 10 as described above.
Dubourg further discloses:
the generating the synthetic response comprises: 
a resistivity model simulation of the formation and borehole size (Fig. 2, items 24 and 25, col. 6, lines 1-9, 22-23: a model of the formation and borehole characteristics such as borehole diameter (borehole size) is used to obtain a model response (see, 13-15, 22-23));
populating a resistivity value based on the resistivity data (Fig. 2, item 21, col. 5, lines 30-41: resistivity values Rt in a non-cased well are obtained); 
creating a resistivity model of the monitoring system and the formation (Fig. 2, item 24, col. 6, lines 1-10: resistivity values measured from the non-cased well and cased well (using a tool, see col. 5, lines 52-54) are used to construct a mathematical model of the formation, the model being used to determine resistivity (see col. 6, lines 30-32)); and 
performing the resistivity model simulation to generate the synthetic response (Fig. 2, item 25, col. 6, lines 22-23, 30-32: model response is calculated to obtain resistivity).  

Dubourg does not disclose:
defining a grid for a resistivity model simulation, the grid comprising a plurality of grid points; 
populating a resistivity value at each of the plurality of grid points based on the resistivity data.

Donadille further teaches:
 defining a grid for a resistivity model simulation, the grid comprising a plurality of grid points (col. 5, lines 26-36: a pixelated distribution is used to represent the value of the parameter in question); 
populating a resistivity value at each of the plurality of grid points based on the resistivity data (Fig. 3b, col. 5, lines 37-45: water resistivity distribution Rw is obtained from a reservoir simulation based on logging measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Jing, Warren and Donadille to define a grid for a resistivity model simulation, the grid comprising a plurality of grid points; and to populate a resistivity value at each of the plurality of grid points based on the resistivity data, in order to monitor the shifting positions of water during water flooding operations based on resistivity surveys using electromagnetic fields, as discussed by Donadille (col. 1, lines 11-20).

Regarding claim 24. (Previously Presented) 
Dubourg, in view of Jing, Warren and Donadille discloses all the features of claim 9 as described above.
Dubourg does not disclose:
the at least one transmitter comprises a plurality of transmitters and the at least one sensor comprises a plurality of sensors.

Donadille further teaches:
the at least one transmitter comprises a plurality of transmitters and the at least one sensor comprises a plurality of sensors (col. 2, lines 55-60: resistivity measurements are obtained using one or more sources and receivers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Jing, Warren and Donadille, to use the monitoring system comprising a plurality of transmitters and a plurality of sensors, in order to determine electrical resistivity of geologic formations surrounding and between the boreholes drilled into the geologic formations of interest for monitoring the shifting positions of water during water flooding operations, as discussed by Donadille (col. 1, lines 11-25).

Regarding claim 27. (Previously Presented) 
Dubourg, in view of Jing, Warren and Donadille discloses all the features of claim 9 as described above.
Dubourg further discloses:
the step of generating a synthetic response is further based on borehole shape including at least one of: outer diameter, thickness, electrical conductivity and magnetic permeability (Fig. 2, items 26.1 and 28.1, col. 6, lines 30-42: factor k is obtained by comparing, in a calibration zone (see col. 6, lines 47-50), a model response based on the resistivity measured and delivered by the resistivity log carried out in the non-cased well and using borehole characteristics such as borehole diameter and exterior diameter of casing (outer diameter, see col. 6, lines 1-9, 13-15, 22-23) to the resistivity given by the tool during the log in the cased well).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dubourg, in view of Tabanou, Warren and Donadille, and in further view of Colombo (US 20120293179 A1), hereinafter ‘Colombo’.
Regarding claim 13. (Previously Presented) 
Dubourg in view of Tabanou, Warren and Donadille discloses all the features of claim 1 as described above.
Dubourg does not disclose:
the monitoring system is deployed to or installed in the well on a permanent basis.  

	Colombo teaches:
the monitoring system is deployed to or installed in the well on a permanent basis ([0039]: electromagnetic sensors permanently installed in the well are used to collect reservoir data for water saturation applications (see Abstract)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, Warren and Donadille, and in further view of Colombo to deploy/install the monitoring system in the well on a permanent basis, in order to optimize the oil field productions, as discussed by Colombo ([0005]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dubourg, in view of Tabanou, Warren and Donadille, and in further view of Badri (US 20120011927 A1), hereinafter ‘Badri’.
Regarding claim 15. (Previously Presented) 
Dubourg in view of Tabanou, Warren and Donadille discloses all the features of claim 2 as described above.
Dubourg does not disclose:
populating the resistivity value comprises performing interpolation or extrapolation of the resistivity data.

	Badri teaches:
the populating the resistivity value comprises performing interpolation or extrapolation of the resistivity data ([0037]-[0038]: resistivity of the water in the formation is interpolated to populate the inter-well space in order to yield an apparent water saturation map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, Warren and Donadille, and in further view of Badri to incorporate the populating the resistivity value comprising performing interpolation or extrapolation of the resistivity data, in order to improve the resolution of the resistivity measurements for providing a more detailed analysis.

Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dubourg, in view of Tabanou, Warren and Donadille, and in further view of Jing.
Regarding claim 17. (Previously Presented) 
Dubourg in view of Tabanou, Warren and Donadille discloses all the features of claim 2 as described above.
Dubourg does not disclose:
the monitoring system comprises a plurality of transmitters and a plurality of sensors, and
wherein the resistivity model is created based on a property of the monitoring system, the property of the monitoring system comprising at least one of a location of each sensor, an orientation of each sensor, a location of each transmitter, a power level of the monitoring system, and an operation frequency of the monitoring system.  

Regarding the monitoring system comprises a plurality of transmitter and a plurality of sensors, Donadille further teaches:
the monitoring system comprises a plurality of transmitters and a plurality of sensors (col. 2, lines 55-60: resistivity measurements are obtained using one or more sources and receivers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, Warren and Donadille, to use the monitoring system comprising a plurality of transmitters and a plurality of sensors, in order to determine electrical resistivity of geologic formations surrounding and between the boreholes drilled into the geologic formations of interest for monitoring the shifting positions of water during water flooding operations, as discussed by Donadille (col. 1, lines 11-25).

Regarding the resistivity model is created based on a property of the monitoring system, the property of the monitoring system comprising at least one of a location of each sensor, an orientation of each sensor, a location of each transmitter, a power level of the monitoring system, and an operation frequency of the monitoring system, Jing teaches:
	“The method or system may include assigning each processor in the second dedicated processor group to perform an independent simulation of at least a portion of the measurement data, which may be based on one of a spatial parallelization basis; source or receiver location; frequency in the measurement data, and a specific portion of a subsurface region” ([0014]: simulations are performed using measurement data based on source or receiver location, and frequency in the measurement data, with these information being used to evaluate relationships between constitutive parameters (e.g., resistivity) and petro-physical parameters (e.g., water saturation, see [0029])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, Warren and Donadille, and in further view of Jing, to create the resistivity model based on a property of the monitoring system, the property of the monitoring system comprising at least one of a location of each sensor, an orientation of each sensor, a location of each transmitter, a power level of the monitoring system, and an operation frequency of the monitoring system, in order to provide independent simulations while evaluating the sensitivity of the response based on the system characterization.

Regarding claim 28. (New) 
Dubourg in view of Tabanou, Warren and Donadille discloses all the features of claim 1 as described above.
Dubourg does not disclose:
the step of calculating a set of calibration values based on the first set of measurements to produce a resistivity is also based on magnetic permeability of a casing of the well.  

Jing teaches:
	“Such models take the form of relationships among constitutive parameters (e.g., resistivity, magnetic permeability, permittivity, velocity, density, and Lame constants) and petrophysical parameters (e.g., salinity, porosity, fluid permeability, and water saturation)” ([0029]: models relate information such as resistivity and magnetic permeability with water saturation, the models using inversion procedures (see [0030])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg in view of Tabanou, Warren and Donadille, and in further view of Jing, to incorporate the step of calculating a set of calibration values based on the first set of measurements to produce a resistivity also based on magnetic permeability (of a casing of the well), in order to invert geophysical data for hydrocarbon exploration, as discussed by Jing ([0002], [0029]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubourg, in view of Tabanou, Warren, Donadille and Jing, and in further view of Colombo and Sena (US 20160003962 A1), hereinafter ‘Sena’.
Regarding claim 18. (Original) 
Dubourg, in view of Tabanou, Warren, Donadille and Jing discloses all the features of claim 17 as described above.
Dubourg does not disclose:
measuring a plurality of EM field values using the plurality of sensors as a wireline tool is logged along a casing of the well; and 
determining the location of each sensor based on the plurality of EM field values detected by each sensor.

Regarding the measuring a plurality of EM field values using the plurality of sensors as a wireline tool is logged along a casing of the well, Colombo teaches:
measuring a plurality of EM field values using the plurality of sensors (Fig. 1, item 24, [0032]) as a wireline tool is logged along a casing of the well ([0035], [0039]: electromagnetic sensors are position in a well using a wireline (see also [0025])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg, in view of Tabanou, Warren, Donadille and Jing, and in further view of Colombo, to measure a plurality of EM field values using the plurality of sensors as a wireline tool is logged along a casing of the well, in order to provide flexibility during measuring of formation properties.

Regarding the determining the location of each sensor based on the plurality of EM field values detected by each sensor, Sena teaches:
“Because of the position of electric current sensor 34 at the lower end of lined section 18, electric current sensor 34 measures the resulting current entering or exiting the liner 20 where the electrical current, induced in liner 20, has a magnitude close to its maximum” ([0041]: electric current induced in a wellbore is detected by an electric current sensor for evaluation of reservoir conditions (see [0006]), with the sensor detecting a magnitude of the electric current close to the maximum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg, in view of Tabanou, Warren, Donadille, Jing and Colombo, and in further view of Sena, to determine the location of each sensor based on the plurality of EM field values detected by each sensor, in order to accurately track the system configuration for appropriate reservoir evaluation.

Regarding claim 19. (Original) 
Dubourg, in view of Tabanou, Warren, Donadille, Jing, Colombo, and Sena discloses all the features of claim 18 as described above.
Dubourg does not disclose:
the location of each sensor is determined based on a peak value of the plurality of EM field values.  

Sena further teaches:
“Because of the position of electric current sensor 34 at the lower end of lined section 18, electric current sensor 34 measures the resulting current entering or exiting the liner 20 where the electrical current, induced in liner 20, has a magnitude close to its maximum” ([0041]: electric current induced in a wellbore is detected by an electric current sensor for evaluation of reservoir conditions (see [0006]), with the sensor detecting a magnitude of the electric current close to the maximum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg, in view of Tabanou, Warren, Donadille, Jing, Colombo, and Sena, to determine the location of each sensor based on a peak value of the plurality of EM field values, in order to accurately track the system configuration for appropriate reservoir evaluation.

Regarding claim 20. (Original) 
Dubourg, in view of Tabanou, Warren, Donadille, Jing, Colombo, and Sena discloses all the features of claim 18 as described above.
Dubourg does not disclose:
the wireline tool comprises at least one of a transmitter coil, a toroid and a contact electrode.

Sena further teaches:
the tool comprises at least one of a transmitter coil, a toroid and a contact electrode([0038]: alternative electromagnetic source is a toroid inductive coil used to generate an electromagnetic field (see [0036])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg, in view of Tabanou, Warren, Donadille, Jing, Colombo, and Sena, to use the wireline tool comprising at least one of a transmitter coil, a toroid and a contact electrode, in order to account for cases where a poor galvanic coupling (between the source and the surrounding medium) is present, as discussed by Sena ([0038]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Dubourg, in view of Donadille, Jing and Warren, and in further view of Tabanou.
Regarding claim 29. (New) 
Dubourg, in view of Donadille, Jing and Warren discloses all the features of claim 5 as described above.
Dubourg does not disclose:
calibrating the at least one sensor with a logging tool equipped with deployable arms having contact electrodes to contact the casing string.

Tabanou teaches:
	“As shown in FIG. 9, a resistivity measurement sensor (such as those shown in FIGS. 1, 6, 8, or a variant thereof) may be included on a pad of a drilling/logging tool. Deployable pads have been extensively used in wireline tools to minimize logging tool Standoffs and to maximize and maintains sensor contacts with the borehole wall ([0078]: a resistivity measurement sensor is included on a deployable pad included in a wireline tool, the sensor used to obtain resistivity measurements), and
“The deployable pads on a PowerDriveTM tool may also be used to include sensors for formation property measurements. Some embodiments of the present invention include HFRAB sensors on at least one pad of a PowerDriveTM directional drilling tool. By using the deployable pads, the sensor of the invention may maintain its contact with the borehole wall to eliminate or minimize standoff effects. FIG. 9B shows a HFRAB in accordance with one embodiment of the invention disposed on one of the PowerDrive pads. As shown, the HFRAB includes a current injector electrode 92 and five button electrodes 93 arranged in an array” ([0079]-[0080]: deployable pads include sensors (current injector electrode and current return electrodes, see abstract) used to measure formation properties, with the sensors being able to eliminate or minimize standoff effects based on measurements (see Fig. 4, [0026], [0052]-[0053])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg, in view of Donadille, Jing and Warren, and in further view of Tabanou to calibrate the at least one sensor with a logging tool equipped with deployable arms having contact electrodes to contact the casing string, in order to eliminate or minimize standoff effects and obtain more reliable measurements, as discussed by Tabanou ([0079], [0081]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Dubourg, in view of Jing, Warren and Donadille, and in further view of Tabanou.
Regarding claim 30. (New) 
Dubourg, in view of Jing, Warren and Donadille discloses all the features of claim 9 as described above.
Dubourg does not disclose:
calibrating the at least one sensor with a logging tool equipped with deployable arms having contact electrodes to contact the well casing.

Tabanou teaches:
	“As shown in FIG. 9, a resistivity measurement sensor (such as those shown in FIGS. 1, 6, 8, or a variant thereof) may be included on a pad of a drilling/logging tool. Deployable pads have been extensively used in wireline tools to minimize logging tool Standoffs and to maximize and maintains sensor contacts with the borehole wall ([0078]: a resistivity measurement sensor is included on a deployable pad included in a wireline tool, the sensor used to obtain resistivity measurements), and
“The deployable pads on a PowerDriveTM tool may also be used to include sensors for formation property measurements. Some embodiments of the present invention include HFRAB sensors on at least one pad of a PowerDriveTM directional drilling tool. By using the deployable pads, the sensor of the invention may maintain its contact with the borehole wall to eliminate or minimize standoff effects. FIG. 9B shows a HFRAB in accordance with one embodiment of the invention disposed on one of the PowerDrive pads. As shown, the HFRAB includes a current injector electrode 92 and five button electrodes 93 arranged in an array” ([0079]-[0080]: deployable pads include sensors (current injector electrode and current return electrodes, see abstract) used to measure formation properties, with the sensors being able to eliminate or minimize standoff effects based on measurements (see Fig. 4, [0026], [0052]-[0053])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dubourg, in view of Jing, Warren and Donadille, and in further view of Tabanou to calibrate the at least one sensor with a logging tool equipped with deployable arms having contact electrodes to contact the well casing, in order to eliminate or minimize standoff effects and obtain more reliable measurements, as discussed by Tabanou ([0079], [0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akbar; Mahmood, US 20090259403 A1¸ METHOD OF DETERMINING RESERVOIR PARAMETERS
Reference discloses a formation resistivity imaging logging tool having electrode pads that can extend to contact the borehole wall.
Vail, III; William B., US 4882542 A, Methods and apparatus for measurement of electronic properties of geological formations through borehole casing
Reference discloses a tool having electrodes which may extend from the tool using motor drives, hydraulic drives, or other methods which are standard in the industry.
Vail, III; William B., US 5043668 A, Methods and apparatus for measurement of electronic properties of geological formations through borehole casing
Reference discloses a tool having electrodes which may extend from the tool using motor drives, hydraulic drives, or other methods which are standard in the industry.
Meyer; Wallace Harold et al., US 6400148 B1, Use of redundant data for log quality measurements
Reference discloses use of resistivity and permeability of the formation, as well as physical characteristics of the wellbore to compute hydrocarbon saturation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINA M CORDERO/Primary Examiner, Art Unit 2857